UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period :	September 1, 2014 — August 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Annual report 8 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 68 About the Trustees 69 Officers 71 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A string of negative developments has kept markets on edge in recent months. Greece’s debt crisis flared, oil prices dropped again, and the People’s Bank of China, in an effort to stem a slumping economy, unexpectedly devalued the yuan. The cumulative effect of these events appeared to contribute to a brief correction in global stock markets during late summer. Through it all, the U.S. economy has remained resilient, which is likely to prompt the Federal Reserve to raise interest rates for the first time in over a decade. If higher interest rates in the U.S. markets attract global capital, regions outside of the United States could experience greater market volatility and constrained growth. In contrast, central banks in Europe, Japan, and China appear committed, for the foreseeable future, to low-interest-rate policies to foster growth. The different trajectories of central bank policies may be another source of volatility. Amid changing market conditions, you may find it reassuring to know that Putnam’s portfolio managers have deep experience and research-driven viewpoints that guide their investment decisions. The interview in the following pages provides you with additional insight into current economic and market conditions, as well as a review of your fund’s performance. We also would encourage you to consult with your financial advisor to discuss whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 High Yield Trust Interview with your fund’s portfolio manager Paul, what was the market environment like for high - yield bonds during the 12months ended August31, 2015? The asset class struggled during the early months of the period, hampered by declining crude oil prices, volatile equity and commodity markets, concern about rising U.S. interest rates, and weak economic data overseas, among other factors. The fund’s performance was influenced to a significant extent by these issues because they made investors less willing to own below-investment-grade securities. High-yield bonds rallied in January and February, as U.S. crude prices briefly settled into a trading range of roughly $50 to $60 per barrel. Selling pressure resumed in early March, however, amid uncertainty about the timing of interest-rate hikes by the Federal Reserve. High yield then rallied from mid-March through April as mixed U.S. economic data led to expectations that the Fed might hold off on raising rates. The market was also helped by relatively stable oil prices, which temporarily reduced the pressure on energy companies that were at the greatest risk of defaulting when prices were lower. Uncertainty over Greece caused broad swings in global financial markets in June, and high-yield bonds declined along with virtually all other major asset classes. The negative effects caused by this uncertainty lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. The bailout marked the end of six This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. High Yield Trust 5 months of turbulent negotiations between the country and its creditors, other eurozone countries, and the International Monetary Fund. Despite short-lived rallies, high-yield bond prices continued to trend lower in July and August. Stock market volatility, declining commodity prices, a surprise currency devaluation by China amid weakening economic growth in that country, and continued uncertainty about the timing of the first Fed rate increase weighed on investor confidence. Within the fund’s benchmark, higher-quality split Baa-rated and Ba-rated securities generated the best relative performance, while lower-quality Caa-rated bonds were the worst performers. [Split-rated bonds are those that receive different credit ratings from the major rating agencies.] In our view, these performance trends provided another indication of greater risk aversion on the part of investors. From an industry perspective, health care, food/beverages, and housing were the top-performing groups. Conversely, metals/mining and energy were by far the poorest performers, registering double-digit declines. Credit qualities are shown as a percentage of the fund’s net assets as of 8/31/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Yield Trust Although the fund registered a negative absolute return, it performed about in line with its benchmark and the average return of its Lipper peer group. What factors aided the fund’s relative performance? At the sector/industry level, an underweight in metals/mining, an overweight in gaming/ lodging/leisure, and overall positioning in industrials, provided the biggest boost versus the benchmark. In terms of individual holdings, lighter-than-benchmark exposure to coal mine operator Peabody Energy was the top relative contributor. We have a negative view of the coal industry generally, due to increased regulation, competition from cheap natural gas for power production, reduced demand from China, and weak pricing power. While Peabody is one of the larger and more diversified companies This table shows the fund’s top 10 holdings by percentage of the fund’s net assets that each represented as of 8/31/15. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. High Yield Trust 7 in the industry, we don’t believe its current financial structure is sufficient to enable the firm to overcome these headwinds in the near term. We sold the fund’s position in Peabody Energy early in the period. Largely avoiding energy exploration and production [E&P] company Sabine Pass — a subsidiary of Sabine Oil & Gas — also helped the fund’s relative performance. In 2014, Sabine completed a leveraged buyout of E&P firm Forest Oil, but the timing of the acquisition forced Sabine to restructure its balance sheet. Elsewhere, an overweight in Penn National Gaming also aided relative performance. Penn National operates casinos and racetracks in 18 states and Canada. Which areas hampered the fund’s performance versus the benchmark? From a sector/industry perspective, positioning in energy and cable/satellite, along with an overweight in utilities, were the primary detractors. Additionally, having a less-than-benchmark allocation to higher-quality bonds also worked against the fund’s relative return. This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 8 High Yield Trust Looking at individual positions, we selectively invested in the oil-and-gas industry, but many smaller companies that had tapped the high-yield market to finance shale drilling projects were hit particularly hard amid the volatility in oil prices. Consequently, our biggest detractors were overweights in four E&P companies: Vantage Drilling, Paragon Offshore, Linn Energy, and Lightstream Resources. What is your outlook for the high - yield market over the coming months, and how are you positioning the fund? Overall, we think the fundamental backdrop for high-yield bonds remains supportive. Second-quarter U.S. gross domestic product was revised upward to a 3.7% annual rate from 2.3%, and trends in employment and housing have been favorable, in our view. The 12-month high-yield default rate increased to 2.3% in August from 1.9% in July, which is still meaningfully below historical norms. It’s important to note that this increase was driven by defaults in commodity sectors such as energy and metals/mining, which accounted for more than 75% of default volume year to date through August2015. Despite the impact of these sectors, we think the default rate could remain muted. With interest rates at low levels, we believe high-yield issuers should continue to benefit from low debt-servicing costs, which could keep the default rate below the long-term historical average for some time. All told, against the backdrop of what we think will be an improving U.S. economy, we believe most high-yield issuers — excluding those in more commodity-sensitive industries — are in reasonably good shape from a credit perspective. With valuations more attractive, in our view, following recent market turbulence, and an abundance of new issuance on the horizon, we continue to have a constructive outlook for the asset class overall. As for portfolio positioning, we expect to keep the fund broadly diversified across market sectors, and at period-end, the majority of our holdings were in mid-tier split Ba-rated or B-rated bonds. From a sector/ industry perspective, we favored telecommunications, gaming/lodging/leisure, financials, utilities, housing, and broadcasting. Conversely, the fund was underweight in energy, technology, metals/mining, food/ beverage, transportation, consumer products, and cable/satellite. To compensate for marketplace liquidity constraints as well as potential periods of volatility, we continued to maintain a meaningful cash allocation, and planned to keep the portfolio’s interest-rate sensitivity slightly below that of the benchmark. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. High Yield Trust 9 IN THE NEWS Collapsing commodity prices caused turbulence in global markets this summer. One of the leading factors pressuring prices was the economic slowdown in China. China remains the world’s second-largest economy and the largest consumer of most commodities, representing about 40% to 50% of global commodity demand. Much of China’s slowdown has been attributed to government efforts to transform the economy by changing the engine of growth from exports to consumer spending. With less need to build new infrastructure, the demand for commodities such as oil, copper, and steel has fallen. As a result, global prices of such commodities have dropped nearly 20% year to date. Furthermore, the price of crude oil is more than 50% below levels seen in 2014, although supply and demand factors outside China have played a significant role in the price movements for this commodity. Global oil supplies surged as North American companies increased production, and the United States emerged as one of the world’s largest producers. Meanwhile, OPEC has continued to maintain last year’s levels of oil production, but demand growth has moderated. 10 High Yield Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.48% 8.36% 8.25% 8.25% 7.66% 7.66% 8.12% 8.03% 8.18% 8.58% 10 years 86.23 78.78 75.76 75.76 72.78 72.78 81.49 75.60 79.87 90.12 Annual average 6.42 5.98 5.80 5.80 5.62 5.62 6.14 5.79 6.05 6.64 5 years 37.92 32.40 32.80 30.80 32.86 32.86 35.98 31.56 35.90 39.42 Annual average 6.64 5.77 5.84 5.52 5.85 5.85 6.34 5.64 6.33 6.87 3 years 14.51 9.93 12.10 9.19 12.06 12.06 13.59 9.89 13.76 15.41 Annual average 4.62 3.21 3.88 2.97 3.87 3.87 4.34 3.19 4.39 4.89 1 year –3.27 –7.14 –4.02 –8.60 –4.05 –4.96 –3.55 –6.68 –3.47 –3.03 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. High Yield Trust 11 Comparative index returns For periods ended 8/31/15 JPMorgan Developed High Lipper High Yield Funds Yield Index category average* Annual average (life of fund) —† 8.27% 10 years 108.95% 80.98 Annual average 7.65 6.08 5 years 45.39 36.24 Annual average 7.77 6.35 3 years 15.99 13.11 Annual average 5.07 4.17 1 year –3.37 –3.38 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/15, there were 645, 519, 426, 289, and 9 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $17,576 and $17,278, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $17,560. A $10,000 investment in the fund’s class R and Y shares would have been valued at $17,987 and $19,012, respectively, and no contingent deferred sales charges would apply. 12 High Yield Trust Fund price and distribution information For the 12-month period ended 8/31/15 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.420 $0.359 $0.359 $0.396 $0.399 $0.444 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/14 $8.20 $8.54 $8.19 $8.13 $8.23 $8.51 $8.03 $8.04 8/31/15 7.52 7.83 7.51 7.45 7.55 7.80 7.36 7.36 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.59% 5.36% 4.79% 4.83% 5.25% 5.08% 5.54% 6.03% Current 30-day SEC yield 2 N/A 5.44 4.90 4.90 N/A 5.23 5.41 5.91 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.38% 8.27% 8.15% 8.15% 7.56% 7.56% 8.02% 7.93% 8.08% 8.48% 10 years 82.29 75.00 72.27 72.27 68.86 68.86 77.45 71.68 75.96 86.00 Annual average 6.19 5.76 5.59 5.59 5.38 5.38 5.90 5.55 5.81 6.40 5 years 30.01 24.81 25.18 23.26 25.18 25.18 28.38 24.21 28.14 31.47 Annual average 5.39 4.53 4.59 4.27 4.59 4.59 5.12 4.43 5.08 5.62 3 years 9.69 5.30 7.37 4.58 7.29 7.29 8.81 5.28 8.85 10.45 Annual average 3.13 1.74 2.40 1.50 2.37 2.37 2.86 1.73 2.87 3.37 1 year –3.86 –7.70 –4.60 –9.15 –4.65 –5.56 –4.14 –7.25 –4.08 –3.64 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. High Yield Trust 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/14 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Annualized expense ratio for the six-month period ended 8/31/15* 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2015, to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.02 $8.73 $8.73 $6.25 $6.26 $3.78 Ending value (after expenses) $971.70 $967.90 $967.60 $969.20 $970.00 $972.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 High Yield Trust Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2015, use the following calculation method. To find the value of your investment on March 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.14 $8.94 $8.94 $6.41 $6.41 $3.87 Ending value (after expenses) $1,020.11 $1,016.33 $1,016.33 $1,018.85 $1,018.85 $1,021.37 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. High Yield Trust 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16 High Yield Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2015, Putnam employees had approximately $492,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. High Yield Trust 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 High Yield Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the High Yield Trust 19 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most 20 High Yield Trust funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality High Yield Trust 21 of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 620, 488 and 418 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. 22 High Yield Trust Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. High Yield Trust 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 High Yield Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Trust: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Trust (the fund), including the fund’s portfolio, as of August 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Trust as of August 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 9, 2015 High Yield Trust 25 The fund’s portfolio 8/31/15 CORPORATE BONDS AND NOTES (86.2%)* Principal amount Value Advertising and marketing services (0.6%) Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $1,815,000 $1,896,675 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 989,000 1,008,780 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 1,340,000 1,366,800 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 2,465,000 2,523,544 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 195,000 200,850 Automotive (1.0%) Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 1,315,000 1,288,700 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 3,000,000 3,022,500 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 4,800,000 5,148,960 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 465,000 438,024 Motors Liquidation Co. escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 1,963,000 1,700,449 Basic materials (9.2%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 3,825,000 3,805,875 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 2,985,000 3,477,525 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,215,000 1,117,800 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 720,000 667,800 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,719,000 2,831,159 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 1,390,000 1,410,850 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,765,000 1,848,838 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,782,413 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,144,750 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,480,000 1,502,200 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 550,000 525,250 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,520,000 1,409,800 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 890,000 760,950 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 1,325,000 1,152,750 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 3,065,000 2,950,063 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 4,150,000 4,025,500 26 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Basic materials cont. CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 $2,060,000 $2,096,050 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,654,000 1,153,665 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,890,000 1,356,075 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,554,000 1,111,110 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,326,000 2,483,005 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,911,000 2,188,095 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 1,710,000 1,757,025 Hexion, Inc. company guaranty sr. notes 6 5/8s, 2020 1,127,000 1,050,928 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 4,639,000 4,175,100 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,415,000 1,344,250 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 1,490,000 1,490,000 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 1,220,000 966,850 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,550,000 2,696,625 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,231,000 2,297,930 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 3,440,000 2,934,750 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 3,440,000 34 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,405,000 1,348,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 1,060,000 895,700 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 1,845,000 1,840,410 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 1,385,000 1,336,525 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 3,525,000 3,621,938 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 2,035,000 1,971,406 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,615,000 1,683,638 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 248,000 266,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 3,169,000 2,891,713 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 2,707,000 2,683,314 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 575,000 579,313 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 615,000 634,988 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 800,000 886,000 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 980,000 1,002,050 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 1,000,000 1,011,870 High Yield Trust 27 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Basic materials cont. Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 $715,000 $715,000 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 1,678,000 2,093,305 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 435,000 449,138 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 680,000 660,450 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,150,000 1,116,938 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 3,550,000 3,390,250 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,990,000 1,781,050 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 680,000 676,600 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 505,613 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,975,000 1,965,125 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 3,911,000 3,637,230 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,280,000 2,351,250 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 1,980,000 2,004,750 Broadcasting (3.2%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,865,000 1,925,613 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,585,000 2,670,305 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,392,000 1,155,360 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 1,188,000 1,226,610 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 3,605,000 3,727,750 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 3,255,000 2,884,744 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 5,680,000 5,346,300 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 1,025,000 1,037,813 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,225,000 1,218,875 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 3,003,000 3,063,060 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 60,000 60,300 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,075,000 1,973,844 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 2,430,000 2,496,825 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,360,000 1,414,400 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,360,000 1,400,800 28 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Broadcasting cont. TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 $1,520,000 $1,501,000 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 1,825,000 1,838,688 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 654,000 634,380 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 905,000 944,702 Building materials (0.6%) Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 1,040,000 1,088,100 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 2,305,000 2,305,000 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 995,000 999,975 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 1,887,000 2,021,449 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 47,433 Cable television (3.5%) Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 3,180,000 3,021,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 737,000 805,173 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 972,892 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 952,000 994,840 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 278,000 280,433 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 3,220,000 3,220,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,668,213 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 2,580,000 2,363,925 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 1,930,000 1,791,040 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,030,000 1,076,350 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,750,000 1,594,688 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 3,440,000 3,440,000 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 4,070,000 4,070,000 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 469,283 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $1,420,000 1,439,170 Unitymedia GmbH 144A company guaranty sr. unsec. notes 6 1/8s, 2025 (Germany) 1,920,000 1,948,800 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,930,000 2,937,325 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,265,000 1,312,438 High Yield Trust 29 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Cable television cont. Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) $958,500 $987,255 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 4,789,000 4,956,615 Capital goods (7.4%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,093,000 6,306,255 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 2,158,000 2,406,170 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,630,000 1,662,600 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 2,035,000 1,984,125 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 947,000 947,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 1,400,000 1,403,500 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 315,000 310,275 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 2,749,000 2,604,678 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 834,000 779,790 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,125,000 939,375 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 1,155,000 874,913 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,647,000 3,954,818 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 1,465,000 1,622,488 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 2,407,000 2,455,140 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 5,215,000 4,276,300 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 1,110,000 1,146,075 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 3,690,000 3,616,200 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,362,000 4,511,138 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 3,361,000 3,584,886 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,415,000 1,980,300 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 3,005,000 3,035,050 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 3,295,000 3,286,763 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 2,045,000 1,871,175 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 1,240,000 1,240,000 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 3,130,000 3,161,300 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 1,030,000 996,525 30 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 $2,548,000 $2,649,920 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 779,000 817,950 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 920,000 946,450 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 3,740,000 3,851,602 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,840,000 1,899,800 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,080,000 2,100,800 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 860,000 915,900 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 2,946,000 2,879,715 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,305,000 1,279,096 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 3,175,000 3,008,313 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 2,150,000 2,082,813 Commercial and consumer services (0.7%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 1,520,000 1,425,304 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 2,740,000 2,760,550 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 1,035,000 1,094,513 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 2,675,000 2,621,500 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,725,000 1,638,750 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 140,000 149,800 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 185,281 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,390,000 1,431,700 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 1,350,000 1,404,000 Consumer staples (5.7%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 3,185,000 3,177,038 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,800,000 2,912,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,000,000 986,250 High Yield Trust 31 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Consumer staples cont. BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) $990,000 $993,713 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 3,850,000 3,965,500 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 4,505,000 4,257,225 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 1,940,000 1,940,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 5,374,000 5,306,825 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 680,063 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,576,000 2,840,040 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 3,555,000 3,483,900 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 545,000 546,363 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 2,560,000 2,582,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,860,000 1,801,800 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,789,650 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 120,000 126,450 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 1,589,000 1,658,519 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 714,969 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 735,000 760,725 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 5,405,000 5,776,594 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,160,000 1,186,100 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,015,000 1,999,888 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 3,940,000 3,900,600 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 2,480,000 2,545,100 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 902,000 971,905 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 2,700,000 2,659,500 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 1,770,000 1,703,625 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 2,385,000 2,080,913 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,150,000 1,188,813 Energy (9.2%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 2,235,000 2,023,144 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,545,000 1,405,950 32 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Energy cont. Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 $2,365,000 $2,175,800 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 2,847,000 2,375,878 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 255,000 217,757 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,325,000 887,750 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 4,680,000 3,470,220 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 1,445,000 1,137,649 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,970,000 1,351,350 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,574,000 1,550,835 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,180,000 946,950 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 1,555,000 1,159,268 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 1,345,000 975,125 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 570,000 441,397 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 3,145,000 2,075,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,955,000 1,976,994 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 3,545,000 3,500,688 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,790,000 1,279,850 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,020,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 1,748,000 1,245,450 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,689,000 599,595 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 4,158,000 3,305,610 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 415,000 332,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 1,160,000 1,055,600 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 570,000 511,575 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 1,938,000 1,462,948 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 3,872,000 3,765,520 High Yield Trust 33 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Energy cont. Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 $1,390,000 $1,292,700 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 45,000 16,425 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,110,000 2,016,300 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,240,000 1,088,100 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,431,000 1,513,283 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 1,980,000 1,712,898 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,088,000 876,960 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,338,000 467,600 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,935,000 740,138 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,385,000 592,088 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 4,910,000 1,914,900 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 699,000 38 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 2,825,000 861,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 3,240,000 3,183,300 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,099,490 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 1,390,000 1,292,700 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,130,000 915,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 540,000 434,700 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,445,000 3,689,350 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 1,309,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,239,000 569,940 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 2,635,000 527,000 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 3,285,000 657,000 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 1,390,000 1,264,900 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,400,000 1,253,000 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 1,350,000 1,311,188 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,385,000 1,391,925 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 2,113,000 2,176,390 34 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Energy cont. Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 $1,060,000 $1,075,900 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) † 4,125,000 10,313 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 2,760,000 1,876,800 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 2,300,000 2,116,000 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 1,470,000 1,462,650 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 1,280,000 563,200 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 3,259,000 2,509,430 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,255,000 1,217,350 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 417,600 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,400,000 830,040 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 385,700 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 1,190,000 714,000 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,657,000 2,288,341 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,660,000 5,065,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 438,000 461,651 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 703,777 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,986,000 2,024,463 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,355,000 2,219,588 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,730,000 1,461,850 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,760,000 1,786,400 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 1,415,000 1,407,925 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 645,000 654,675 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,846,000 1,846,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 1,179,000 1,149,525 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 75,000 79,313 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 2,805,000 2,903,175 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 955,000 983,650 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 770,000 740,163 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 2,590,000 2,564,100 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 2,357,000 2,371,731 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 5,059,000 5,134,885 High Yield Trust 35 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Financials (8.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 $3,705,000 $3,658,688 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 4,640,000 5,493,621 American International Group, Inc. jr. sub. FRB 8.175s, 2058 2,072,000 2,735,040 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 1,200,000 1,290,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 1,010,000 989,800 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 1,020,000 1,046,331 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 1,125,000 1,135,719 CIT Group, Inc. sr. unsec. notes 5s, 2023 1,435,000 1,449,350 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,090,000 1,107,713 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,570,700 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 150,000 160,500 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,780,000 1,598,500 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,255,000 1,294,219 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,325,000 1,364,750 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,726,000 629,990 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 2,115,000 2,099,138 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 1,060,000 1,086,500 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 695,000 736,700 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 330,000 313,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 2,555,000 1,430,800 Dresdner Funding Trust I 144A bonds 8.151s, 2031 3,627,000 4,529,216 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 1,020,000 1,065,900 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 2,150,000 2,150,000 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 1,016,000 512,369 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 705,000 690,900 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 4,028,000 4,017,930 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 2,183,000 2,259,078 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 2,445,000 2,470,061 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 830,000 966,950 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,605,000 4,265,696 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $343,000 358,006 36 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $1,440,000 $1,526,400 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,304,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,340,000 2,062,125 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,340,000 2,468,700 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 1,892,000 1,721,720 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,180,000 1,233,100 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 2,145,000 2,220,075 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,000,000 1,840,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 3,251,000 3,064,068 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 104,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,055,000 1,079,793 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 6,390,000 8,019,450 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,905,000 1,909,763 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 1,670,000 1,774,375 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 940,000 937,650 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 835,000 910,150 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 615,000 624,225 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,698,000 1,700,123 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,919,000 1,556,789 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 2,220,000 2,153,400 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 2,110,000 1,920,100 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,439,000 1,399,428 Gaming and lottery (2.9%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 2,150,000 2,209,125 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 2,050,000 2,180,688 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 2,475,000 2,456,438 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,534,000 2,760,098 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,765,000 1,817,950 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 3,500,000 3,552,500 High Yield Trust 37 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Gaming and lottery cont. Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 $1,389,000 $1,448,033 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 6,261,000 6,636,660 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 740,000 688,200 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 7,114,000 6,527,095 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 675,000 502,875 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 1,935,000 1,978,538 Health care (7.9%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 3,145,000 3,247,213 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,675,000 1,683,375 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,470,000 2,528,663 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 1,633,000 1,645,248 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 2,415,000 2,446,685 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 1,170,000 1,202,175 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 865,000 885,544 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 535,000 568,603 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,860,000 2,938,650 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 2,131,000 2,218,904 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,825,000 3,418,594 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,280,000 2,376,900 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 4,244,000 4,339,490 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 1,298,000 1,304,490 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 1,535,000 1,577,213 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 1,795,000 1,866,800 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 2,685,000 2,777,297 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 690,000 700,350 HCA, Inc. sr. notes 6 1/2s, 2020 3,955,000 4,390,050 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 807,225 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 1,360,000 1,385,500 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 790,000 815,675 38 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Health care cont. JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ $1,765,000 $1,809,125 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 3,215,000 3,367,713 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 2,050,000 2,034,625 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 2,145,000 2,209,545 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 4,800,000 4,992,000 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 2,554,000 2,678,508 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 1,560,000 1,591,169 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 745,000 746,863 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,985,000 2,999,925 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,080,000 1,166,400 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,520,000 2,696,400 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 2,320,000 2,332,760 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 410,000 424,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 447,200 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 925,000 941,188 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,100,000 1,108,250 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 2,100,000 2,168,250 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 2,345,000 2,397,763 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 2,250,000 2,283,750 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 4,630,000 4,855,713 Homebuilding (2.3%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,240,000 3,231,900 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 815,000 794,788 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 4,520,000 4,712,100 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,711,000 1,702,445 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,300,000 1,328,600 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,240,000 2,315,600 High Yield Trust 39 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Homebuilding cont. Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) $1,415,000 $1,365,475 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 2,004,000 2,319,630 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 1,798,000 1,910,375 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 1,230,000 1,260,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,035,000 1,015,594 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 650,000 653,250 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 2,948,000 2,903,780 Lodging/Tourism (0.7%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 3,195,000 3,210,975 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 569,000 635,687 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 4,082,000 3,877,900 Media (0.4%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 3,885,000 3,943,275 Miscellaneous (0.2%) Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,080,000 2,061,280 Regional Bells (0.1%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 1,605,000 1,465,205 Retail (2.5%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,434,000 2,397,490 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,941,000 1,261,650 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 870,000 911,325 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 605,000 633,738 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 85,000 87,550 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 980,000 994,700 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 420,000 384,300 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 1,815,000 1,524,600 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 3,805,000 3,543,406 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,470,000 1,571,063 40 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Retail cont. Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 $1,996,000 $1,986,020 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 4,415,000 4,724,050 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 1,355,000 1,429,525 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,490,000 2,564,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,860,000 1,864,650 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,585,000 1,630,569 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 385,000 391,738 Technology (4.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,315,000 2,424,963 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 3,185,000 3,399,988 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 2,796,000 1,859,340 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 6,075,000 5,452,313 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 1,711,000 1,663,948 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 2,400,000 2,703,600 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,866,000 1,963,965 First Data Corp. 144A sr. notes 5 3/8s, 2023 2,095,000 2,121,188 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 715,000 720,363 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,329,000 2,433,805 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 734,000 735,835 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 3,775,000 3,539,063 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R 2,400,000 2,454,000 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 2,195,000 2,162,075 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 2,405,000 2,242,663 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 3,135,000 3,150,675 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 3,360,000 3,360,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 820,000 711,350 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 2,965,000 3,172,550 Telecommunications (5.4%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 980,000 975,100 Altice Financing SA 144A company guaranty sr. notes 7 7/8s, 2019 (Luxembourg) 900,000 942,750 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 1,100,000 1,083,500 High Yield Trust 41 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Telecommunications cont. Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) $7,330,000 $7,146,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 3,355,000 3,510,169 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 580,000 595,225 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,640,000 1,517,000 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 3,785,000 3,472,738 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,111,000 1,076,281 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 2,333,000 1,714,755 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 4,074,000 3,052,445 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 1,925,000 1,920,188 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 934,000 983,035 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 965,000 1,010,838 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,275,000 1,279,514 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 610,000 661,850 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,681,013 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 210,000 219,188 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 4,512,420 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,325,000 1,308,438 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,086,000 2,323,283 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 9,165,000 8,809,856 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 4,075,000 3,962,938 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 4,385,000 4,143,825 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,405,000 1,436,613 Telephone (1.6%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 480,000 466,800 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 538,655 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 405,000 426,263 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 1,015,000 1,060,675 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,541,000 3,682,640 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 4,140,000 4,231,080 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,444,000 1,492,735 42 High Yield Trust CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Telephone cont. T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 $2,353,000 $2,423,590 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 405,000 412,893 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,417,000 1,969,879 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 1,069,000 784,550 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 2,661,000 2,727,525 Transportation (0.7%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 3,445,000 3,238,300 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 4,052,000 4,124,531 Utilities and power (5.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 1,291,000 1,491,944 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 4,505,000 4,234,700 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,194,788 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 893,000 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 5,635,000 5,458,906 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 900,000 963,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 550,000 578,188 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 3,492,000 3,493,222 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 527,000 540,175 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 225,000 232,875 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 4,379,000 4,540,419 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 150,000 156,120 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 1,597,000 1,922,913 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 2,519,128 2,692,318 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,785,000 1,912,217 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,045,000 888,250 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 695,000 639,400 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 2,380,000 2,290,750 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,285,000 1,079,400 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 2,651,000 2,306,370 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 722,925 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 586,363 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,521,000 5,700,433 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 274,300 High Yield Trust 43 CORPORATE BONDS AND NOTES (86.2%)* cont. Principal amount Value Utilities and power cont. NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 $1,310,000 $1,260,875 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 206,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,840,000 2,922,530 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,672,064 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 1,260,000 1,234,316 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,177,000 1,092,162 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 2,385,000 2,325,375 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 1,345,000 618,700 Total corporate bonds and notes (cost $1,031,732,778) SENIOR LOANS (4.7%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $3,340,000 $3,329,041 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 2,345,000 2,303,963 AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 975,000 972,563 American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 608,475 608,982 Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,470,000 2,423,688 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,599,138 2,219,827 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 5,210,117 4,932,246 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 1,029,825 950,014 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,697,650 3,216,956 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 1,881,188 1,831,022 Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 815,000 814,321 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 3,113,123 3,084,585 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,291,200 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 3,046,887 1,132,427 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 2,319,208 1,468,058 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.94s, 2019 2,546,000 2,236,236 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 434,344 443,030 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,220,000 962,275 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 3,862,902 3,849,795 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s, 2022 1,350,000 1,348,718 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 2,100,000 2,076,375 44 High Yield Trust SENIOR LOANS (4.7%)* c cont. Principal amount Value Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 $1,008,062 $996,407 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 855,313 387,029 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 826,579 816,985 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,145,000 1,144,643 ROC Finance, LLC bank term loan FRN 5s, 2019 1,718,759 1,628,525 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,565,000 1,533,700 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 1,595,960 1,561,380 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.674s, 2017 4,891,407 2,207,248 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.674s, 2017 50,201 22,653 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,316,141 1,270,076 Total senior loans (cost $60,342,385) COMMON STOCKS (1.4%)* Shares Value Ally Financial, Inc. † 113,460 $2,480,236 Berry Plastics Group, Inc. † 18,620 551,152 CIT Group, Inc. 35,508 1,542,468 Connacher Oil and Gas, Ltd. (Canada) † 52,324 37,218 DISH Network Corp. Class A † 28,200 1,671,414 Eldorado Resorts, Inc. † 46,296 436,108 EP Energy Corp. Class A † 116,332 824,794 General Motors Co. 31,956 940,785 Hilton Worldwide Holdings, Inc. † 42,995 1,067,566 Huntsman Corp. 67,975 1,123,627 Live Nation Entertainment, Inc. † 25,100 617,962 Lone Pine Resources Canada, Ltd. (Canada) † F 87,188 3,488 Lone Pine Resources, Inc. Class A (Canada) † F 87,188 3,488 Penn National Gaming, Inc. † 122,145 2,218,153 Seventy Seven Energy, Inc. † 60,780 174,439 Spectrum Brands Holdings, Inc. 13,280 1,305,158 Tribune Co. Class 1C † F 297,958 74,489 Vantage Drilling Co. † 949,728 131,441 Total common stocks (cost $20,216,246) CONVERTIBLE PREFERRED STOCKS (1.1%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 2,467 $2,533,461 American Tower Corp. $5.50 cv. pfd. R 23,000 2,330,188 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 14,630 1,527,226 EPR Properties Ser. C, $1.438 cv. pfd. R 75,313 1,667,475 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 40,485 2,793,870 Tyson Foods, Inc. $2.375 cv. pfd. 29,624 1,524,451 Total convertible preferred stocks (cost $11,701,593) High Yield Trust 45 CONVERTIBLE BONDS AND NOTES (0.4%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $1,377,000 $1,570,641 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 1,132,000 1,564,283 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 736,000 556,600 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 1,228,000 1,145,878 Total convertible bonds and notes (cost $4,397,580) PREFERRED STOCKS (0.4%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,981 $2,003,101 Citigroup, Inc. Ser. K, $1.719 ARP 26,600 709,688 M/I Homes, Inc. Ser. A, $2.438 pfd. 53,597 1,380,123 Total preferred stocks (cost $3,435,048) WARRANTS (0.0%)* † Expiration Strike date price Warrants Value General Motors Co. 7/10/19 $18.33 18,319 $228,072 Total warrants (cost $273,418) SHORT-TERM INVESTMENTS (3.8%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.13% L Shares 42,679,199 $42,679,199 SSgA Prime Money Market Fund Class N 0.06% P Shares 110,000 110,000 U.S. Treasury Bills 0.01%, October 1, 2015 Δ $20,000 20,000 U.S. Treasury Bills 0.16%, February 11, 2016 Δ 145,000 144,884 Total short-term investments (cost $42,954,096) TOTAL INVESTMENTS Total investments (cost $1,175,053,144) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, whichr an from September 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,125,426,537. † This security is non-income-producing. 46High Yield Trust ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $92,869 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $10,600,829) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 10/21/15 $42,561 $44,553 $1,992 Credit Suisse International British Pound Buy 9/16/15 812,450 807,141 5,309 Goldman Sachs International Euro Sell 9/16/15 887,687 840,918 (46,769) JPMorgan Chase Bank N.A. Canadian Dollar Sell 10/21/15 1,370,380 1,434,550 64,170 Euro Buy 9/16/15 608,103 595,179 12,924 State Street Bank and Trust Co. Canadian Dollar Sell 10/21/15 2,164,214 2,265,466 101,252 UBS AG British Pound Sell 9/16/15 4,424,209 4,394,330 (29,879) Euro Sell 9/16/15 232,444 218,692 (13,752) Total High Yield Trust 47 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,123,627 $— $— Capital goods 551,152 — — Communication services 1,671,414 — — Consumer cyclicals 5,280,574 — 74,489 Consumer staples 1,305,158 — — Energy 1,167,892 — 6,976 Financials 4,022,704 — — Total common stocks — Convertible bonds and notes $— $4,837,402 $— Convertible preferred stocks 2,793,870 9,582,801 — Corporate bonds and notes — 969,595,538 74,247 Preferred stocks 709,688 3,383,224 — Senior loans — 53,063,968 — Warrants 228,072 — — Short-term investments 42,789,199 164,884 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $95,247 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 48 High Yield Trust Statement of assets and liabilities 8/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,132,373,945) $1,059,747,680 Affiliated issuers (identified cost $42,679,199) (Notes 1 and 5) 42,679,199 Cash 872,536 Dividends, interest and other receivables 20,893,710 Receivable for shares of the fund sold 1,151,743 Receivable for investments sold 6,412,395 Unrealized appreciation on forward currency contracts (Note 1) 185,647 Prepaid assets 28,754 Total assets LIABILITIES Payable for investments purchased 3,139,260 Payable for shares of the fund repurchased 1,170,942 Payable for compensation of Manager (Note 2) 544,770 Payable for custodian fees (Note 2) 13,469 Payable for investor servicing fees (Note 2) 285,487 Payable for Trustee compensation and expenses (Note 2) 533,326 Payable for administrative services (Note 2) 4,390 Payable for distribution fees (Note 2) 434,142 Collateral on certain derivative contracts, at value (Note 1) 110,000 Unrealized depreciation on forward currency contracts (Note 1) 90,400 Other accrued expenses 218,941 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,422,520,877 Undistributed net investment income (Note 1) 7,883,637 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (232,445,269) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (72,532,708) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) High Yield Trust 49 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($849,769,135 divided by 113,020,318 shares) $7.52 Offering price per class A share (100/96.00 of $7.52)* $7.83 Net asset value and offering price per class B share ($14,174,978 divided by 1,888,200 shares)** $7.51 Net asset value and offering price per class C share ($40,894,563 divided by 5,490,472 shares)** $7.45 Net asset value and redemption price per class M share ($13,754,977 divided by 1,821,145 shares) $7.55 Offering price per class M share (100/96.75 of $7.55)† $7.80 Net asset value, offering price and redemption price per class R share ($11,037,136 divided by 1,500,415 shares) $7.36 Net asset value, offering price and redemption price per class Y share ($195,795,748 divided by 26,616,085 shares) $7.36 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 50High Yield Trust Statement of operations Year ended 8/31/15 INVESTMENT INCOME Interest (including interest income of $45,231 from investments in affiliated issuers) (Note 5) $75,836,220 Dividends 1,141,946 Total investment income EXPENSES Compensation of Manager (Note 2) 6,932,805 Investor servicing fees (Note 2) 1,760,166 Custodian fees (Note 2) 35,833 Trustee compensation and expenses (Note 2) 46,406 Distribution fees (Note 2) 3,163,546 Administrative services (Note 2) 31,330 Other 464,175 Total expenses Expense reduction (Note 2) (8,608) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 12,099,786 Net realized gain on swap contracts (Note 1) 206,278 Net realized gain on foreign currency transactions (Note 1) 1,836,040 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (274,525) Net unrealized depreciation of investments during the year (121,159,193) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. High Yield Trust 51 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 8/31/15 Year ended 8/31/14 Operations: Net investment income $64,552,513 $76,111,666 Net realized gain on investments and foreign currency transactions 14,142,104 28,936,674 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (121,433,718) 28,702,660 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (50,014,866) (59,041,534) Class B (754,931) (920,372) Class C (2,230,568) (2,648,870) Class M (861,599) (1,156,061) Class R (587,353) (617,043) Class Y (11,777,809) (13,062,980) Decrease from capital share transactions (Note 4) (109,641,188) (57,863,785) Total decrease in net assets NET ASSETS Beginning of year 1,344,033,952 1,345,593,597 End of year (including undistributed net investment income of $7,883,637 and $8,290,893, respectively) The accompanying notes are an integral part of these financial statements. 52High Yield Trust This page left blank intentionally. High Yield Trust 53 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c net assets (%) (%) Class A August 31, 2015 .41 (.67) (.42) — — 1.00 5.19 47 August 31, 2014 .43 .33 (.44) — — 1.01 5.29 51 August 31, 2013 .49 .11 (.48) — d — 1.02 6.11 51 August 31, 2012 .51 .38 (.52) — d — 1.02 6.81 46 August 31, 2011 .56 (.03) (.54) — d — e,f,g 1.00 7.15 72 Class B August 31, 2015 .35 (.67) (.36) — — 1.75 4.44 47 August 31, 2014 .37 .33 (.37) — — 1.76 4.54 51 August 31, 2013 .43 .11 (.42) — d — 1.77 5.34 51 August 31, 2012 .45 .37 (.46) — d — 1.77 6.08 46 August 31, 2011 .50 (.03) (.48) — d — e,f,g 1.75 6.43 72 Class C August 31, 2015 .35 (.67) (.36) — — 1.75 4.45 47 August 31, 2014 .37 .33 (.38) — — 1.76 4.54 51 August 31, 2013 .42 .12 (.42) — d — 1.77 5.36 51 August 31, 2012 .45 .36 (.46) — d — 1.77 6.02 46 August 31, 2011 .49 (.02) (.48) — d — e,f,g 1.75 6.39 72 Class M August 31, 2015 .39 (.67) (.40) — — 1.25 4.93 47 August 31, 2014 .41 .33 (.41) — — 1.26 5.04 51 August 31, 2013 .47 .11 (.46) — d — 1.27 5.84 51 August 31, 2012 .49 .38 (.50) — d — 1.27 6.56 46 August 31, 2011 .54 (.03) (.52) — d — e,f,g 1.25 6.90 72 Class R August 31, 2015 .38 (.65) (.40) — — 1.25 4.94 47 August 31, 2014 .40 .32 (.41) — — 1.26 5.04 51 August 31, 2013 .46 .11 (.46) — d — 1.27 5.83 51 August 31, 2012 .48 .37 (.50) — d — 1.27 6.54 46 August 31, 2011 .52 (.04) (.52) — d — e,f,g 1.25 6.86 72 Class Y August 31, 2015 .42 (.66) (.44) — — .75 5.47 47 August 31, 2014 .44 .33 (.46) — — .76 5.54 51 August 31, 2013 .49 .11 (.50) — d — .77 6.30 51 August 31, 2012 .52 .37 (.54) — d — .77 7.01 46 August 31, 2011 .57 (.04) (.56) — d — e,f,g .75 7.41 72 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 54High Yield Trust High Yield Trust 55 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, which amounted to less than $0.01 per share outstanding on August 22, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 56High Yield Trust Notes to financial statements 8/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2014 through August 31, 2015. Putnam High Yield Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). Putnam Management may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. The fund may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are High Yield Trust 57 reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange 58 High Yield Trust rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. High Yield Trust 59 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $90,400 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $164,884 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015 the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% Prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are 60 High Yield Trust reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2015, the fund had a capital loss carryover of $232,220,611 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $94,600,277 N/A $94,600,277 August 31, 2017 137,620,334 N/A 137,620,334 August 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from defaulted bond interest, and from interest on payment-in-kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,267,357 to increase undistributed net investment income, $695,404 to increase paid-in-capital and $1,962,761 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $19,378,152 Unrealized depreciation (92,229,075) Net unrealized depreciation (72,850,923) Undistributed ordinary income 9,209,078 Capital loss carryforward (232,220,611) Cost for federal income tax purposes $1,175,277,802 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. High Yield Trust 61 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,336,972 ClassR 16,109 ClassB 23,535 ClassY 289,310 ClassC 69,541 Total ClassM 24,699 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,317 under the expense offset arrangements and by $5,291 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $728, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% 62High Yield Trust and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,361,862 ClassM 87,740 ClassB 166,615 ClassR 56,937 ClassC 490,392 Total For the reporting period, Putnam commissions of $49,862 and $690 $990 in contingent deferred sales A deferred sales charge of up to 1.00% respectively. For the reporting period, received $33 and no monies on class Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $557,751,983 $640,317,538 U.S. government securities (Long-term) — — Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/15 Year ended 8/31/14 ClassA Shares Amount Shares Amount Shares sold 21,338,215 $168,941,686 19,922,386 $161,548,427 Shares issued in connection with reinvestment of distributions 5,439,190 42,750,858 6,154,333 49,978,343 26,777,405 211,692,544 26,076,719 211,526,770 Shares repurchased (42,858,782) (338,226,004) (31,676,837) (257,589,200) Net decrease Year ended 8/31/15 Year ended 8/31/14 ClassB Shares Amount Shares Amount Shares sold 209,508 $1,646,924 339,041 $2,750,413 Shares issued in connection with reinvestment of distributions 83,585 656,254 97,030 786,752 293,093 2,303,178 436,071 3,537,165 Shares repurchased (777,339) (6,121,444) (616,732) (4,998,172) Net decrease High Yield Trust 63 Year ended 8/31/15 Year ended 8/31/14 ClassC Shares Amount Shares Amount Shares sold 2,379,281 $18,533,108 2,376,563 $18,999,324 Shares issued in connection with reinvestment of distributions 253,599 1,975,958 292,860 2,358,715 2,632,880 20,509,066 2,669,423 21,358,039 Shares repurchased (3,272,214) (25,449,662) (2,788,084) (22,409,268) Net decrease Year ended 8/31/15 Year ended 8/31/14 ClassM Shares Amount Shares Amount Shares sold 433,364 $3,432,855 406,962 $3,281,690 Shares issued in connection with reinvestment of distributions 99,086 783,161 128,471 1,047,149 532,450 4,216,016 535,433 4,328,839 Shares repurchased (1,436,721) (11,157,488) (434,982) (3,541,375) Net increase (decrease) Year ended 8/31/15 Year ended 8/31/14 ClassR Shares Amount Shares Amount Shares sold 464,753 $3,572,833 462,442 $3,689,521 Shares issued in connection with reinvestment of distributions 75,259 578,810 76,607 609,632 540,012 4,151,643 539,049 4,299,153 Shares repurchased (575,418) (4,420,872) (617,880) (4,892,939) Net decrease Year ended 8/31/15 Year ended 8/31/14 ClassY Shares Amount Shares Amount Shares sold 31,278,631 $241,420,023 26,424,864 $209,628,481 Shares issued in connection with reinvestment of distributions 1,500,232 11,524,968 1,538,182 12,253,031 32,778,863 252,944,991 27,963,046 221,881,512 Shares repurchased (28,690,407) (220,083,156) (29,050,971) (231,364,309) Net increase (decrease) Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $56,222,398 $560,848,292 $574,391,491 $45,231 $42,679,199 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 64High Yield Trust Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $15,900,000 Centrally cleared credit default contracts (notional) $—* Warrants (number of warrants) 550,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $185,647 Payables $90,400 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 228,072 depreciation — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $206,278 $206,278 Foreign exchange contracts — 1,873,140 — 1,873,140 Equity contracts 31,030 — — 31,030 Total High Yield Trust 65 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $(274,557) $(274,557) Equity contracts (82,060) — $(82,060) Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts # $1,992 $5,309 $— $77,094 $101,252 $— $185,647 Total Assets $— $— Liabilities: Forward currency contracts # — — 46,769 — — 43,631 90,400 Total Liabilities $— $— $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $77,094 $— $(43,631) Net amount $1,992 $5,309 $(46,769) $— $101,252 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. 66 High Yield Trust High Yield Trust 67 Federal tax information (Unaudited) The fund designated 1.09% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 1.09%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 68 High Yield Trust About the Trustees Independent Trustees High Yield Trust 69 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 70 High Yield Trust Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. High Yield Trust 71 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund High Yield Advantage Fund Emerging Markets Equity Fund High Yield Trust Equity Spectrum Fund Income Fund Europe Equity Fund Money Market Fund* Global Equity Fund Short Duration Income Fund International Capital Opportunities Fund U.S. Government Income Trust International Equity Fund Investors Fund Tax-free Income Low Volatility Equity Fund AMT-Free Municipal Fund Multi-Cap Core Fund Intermediate-Term Municipal Income Fund Research Fund Short-Term Municipal Income Fund Strategic Volatility Equity Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. 72 High Yield Trust Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2055 Fund Global Telecommunications Fund RetirementReady® 2050 Fund Global Utilities Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund Asset Allocation RetirementReady® 2035 Fund George Putnam Balanced Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund Global Asset Allocation Funds — four RetirementReady® 2020 Fund investment portfolios that spread your RetirementReady® 2015 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. High Yield Trust 73 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 74 High Yield Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Michael J. Higgins Boston, MA 02109 Barbara M. Baumann Vice President, Treasurer, Robert J. Darretta and Clerk Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Janet C. Smith 57–59 St James’s Street Paul L. Joskow Vice President, London, England SW1A 1LD Kenneth R. Leibler Principal Accounting Officer, Robert E. Patterson and Assistant Treasurer Marketing Services George Putnam, III Putnam Retail Management Robert L. Reynolds Susan G. Malloy One Post Office Square W. Thomas Stephens Vice President and Boston, MA 02109 Assistant Treasurer Officers Custodian Robert L. Reynolds James P. Pappas State Street Bank President Vice President and Trust Company Jonathan S. Horwitz Mark C. Trenchard Legal Counsel Executive Vice President, Vice President and Ropes & Gray LLP Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Independent Registered Nancy E. Florek Public Accounting Firm Steven D. Krichmar Vice President, Director of KPMG LLP Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer High Yield Trust 75 This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 76 High Yield Trust Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2015	$83,626	$ — $6,750	$ — August 31, 2014	$79,206	$ — $6,590	$ — For the fiscal years ended August 31,2015 and August 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,750 and $6,590 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
